Opinion by
Mr. Chief Justice Sterrert,
In directing a verdict in favor of plaintiff for balance due on the purchase money mortgage in suit, the learned trial judge evidently proceeded on the assumption that the testimony introduced by defendants was wholly insufficient to sustain any defense whatever to plaintiff’s claim or any part thereof. This assumption we think was un warranted. The testimony referred to presents questions of fact which should have been submitted to the jury. It tends to prove, among other things, that in purchasing the mortgaged premises the defendants -relied on representations made by plaintiff’s agent, Locker, through whom the sale was negotiated, to the effect that the house was built on solid and not on made ground, a well-built house, etc.; that, instead of being well built and on solid ground, it soon became apparent that the house was erected on filled-in or made ground which gradually settled to such an extent as to cause the sinking, cracking and bulging out of the front wall and other resultant damages described by defendants’ witnesses,' and that an expenditure of seven or eight hundred dollars would be required to repair- the damages, thus occasioned, and put the building in proper condition.
It is unnecessary to refer in detail to the testimony tending to prove the allegations of fact relied on by defendants. It is sufficient to say that, if believed by the jury, they would have been warranted in finding that the alleged misrepresentations were in fact made by plaintiff’s agent Locker; that they were not only untrue, but, in the circumstances, they were calculated to deceive and did deceive the defendants to their injury. This being so, the case should have been submitted to the jury with proper instructions as to the law applicable to such a state of facts as defendants’ testimony tended to prove. It was the exclusive province of the jury to consider and pass upon the testimony, and, if they found defendants’ allegations were substantially true, then to ascertain the damages sustained by them, and, if they were less than plaintiff’s claim, to deduct the same therefrom, etc.
*19It is well settled that the principal is bound by the acts of his agent within the scope of the authority that he is held out to the world to possess, even notwithstanding the latter acted contrary to instructions. One who authorizes another to act for him, in a certain class of contracts, undertakes for the absence of fraud in the agent acting within the scope of his authority. Among other cases, recognizing this and kindred principles, are the following: Brooke v. Railroad Co., 108 Pa. 529; Smalley v. Morris, 157 Pa. 349; Keough v. Leslie, 92 Pa. 424; Caley v. Railroad Co., 80 Pa. 363; Hessner v. Helm, 8 S. & R. 178; Stubbs v. King, 14 S. & R. 206; Penn. Nat. Gas Co. v. Cook, 123 Pa. 170. In the latter it was said: “ There is a long series of cases — some of them very recent, .... —that when an agent exceeds his authority, his principal cannot avail himself of the benefit of his act and at the same time repudiate his authority. This principle rests upon the solid foundation of natural justice and common honesty.”
It follows from what has been said that the learned trial judge erred in directing a verdict for the plaintiff.
Judgment reversed and a venire facias de novo awarded.